FILED
                             NOT FOR PUBLICATION                             JUL 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



VLADIMIR B. BELINSKI; SVETLANA                   No. 06-73761
B. BELINSKI; ANGELINA V.
BELINSKI; VLADIMIR V. BELINSKI;                  Agency Nos. A078-668-643
YULIA V. BELINSKI; DIANNA V.                                A078-668-644
BELINSKI; DENNIS V. BELINSKI,                               A078-668-645
                                                            A078-668-646
              Petitioners,                                  A078-668-647
                                                            A078-668-648
  v.                                                        A078-668-649

ERIC H. HOLDER, Jr., Attorney General,
                                                 MEMORANDUM *
              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 15, 2010 **
                                Portland, Oregon

Before: GOODWIN, PREGERSON, and WARDLAW, Circuit Judges.

       Vladimir B. Belinski, his wife, Svetlana Belinski, and their children,

Angelina Belinski, Vladimir V. Belinski, Yulia Belinski, and Dennis Belinski

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(collectively “the Belinskis”) are natives and citizens of Tajikistan and citizens of

Israel. Their youngest child, Dianna Belinski, is a native and citizen of Canada.

The Belinskis appeal the Board of Immigration Appeals decision affirming the

Immigration Judge’s (“IJ”) denial of their applications for asylum, withholding of

removal, and relief under the Convention Against Torture. We have jurisdiction

under 8 U.S.C. § 1252, and we deny the Belinskis’ petition for review.

      Substantial evidence supports the IJ’s conclusion that the Belinskis did not

establish that the Israeli government was unable or unwilling to control their

alleged persecutors. See Robleto-Pastora v. Holder, 567 F.3d 437, 442 (9th Cir.

2009), amended by 591 F.3d 1051 (9th Cir. 2009). We therefore deny the

Belinskis’ petition for review because the IJ’s decision, affirmed without opinion

by the Board of Immigration Appeals, is supported by substantial evidence.

      PETITION DENIED.